Citation Nr: 1516258	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant & P.T.

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  He died in 2009.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The St. Louis RO has current jurisdiction of the matter.

The appellant testified before the undersigned at a May 2014 hearing at the RO.  The undersigned noted the issue on appeal and engaged in a colloquy with the appellant toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In addition, the undersigned held the record open for 60 days to allow the appellant to submit additional evidence.   A transcript of the hearing is included in the claims file.

The record contains additional documents pertinent to the appeal that were associated with the file since the issuance of the February 2013 statement of the case.   In the absence of a specific written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The Board reviewed the electronic records (Virtual VA and VBMS) prior to rendering a decision.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports that have been obtained do not address whether the ventricular fibrillation, chronic obstructive pulmonary disease (COPD), sleep apnea, or oral cancer listed on the Veteran's death certificate began during active service or were related to any incident of service, including to symptoms in the service treatment records (STRs) and the Veteran's exposure to herbicides in Vietnam.  Clarification is also needed as to whether the Veteran had any disease associated with exposure to herbicides under 38 C.F.R. § 3.307(a)(6) and §3.309(e) .  The examiner must also reconcile conflicting opinions on the matter of whether the Veteran's service-connected diabetes mellitus caused or contributed substantially or materially to Veteran's death or caused or aggravated the ventricular fibrillation, COPD, sleep apnea, or oral cancer listed on his death certificate.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner to provide an opinion regarding the claim for service connection for the cause of the Veteran's death.

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.
(A)  The examiner must provide an opinion as to whether the Veteran's service-connected disability (type II diabetes mellitus) either caused or contributed substantially or materially to Veteran's death or caused or aggravated the ventricular fibrillation, COPD, sleep apnea, or oral cancer listed on his death certificate.  The examiner should also determine whether the Veteran's service-connected type II diabetes mellitus involved active processes affecting vital organs that produced debilitating effects and a general impairment of health to an extent that rendered him materially less capable of resisting the effects of ventricular fibrillation.
In rendering this opinion, the examiner's attention is drawn to the following:

* The Veteran's death certificate reflecting that the immediate cause of death was ventricular fibrillation. Other significant conditions contributing to death, but not resulting in the underlying cause, were identified as COPD, sleep apnea, and oral cancer.

* September 2005 Rating Decision reflecting that the Veteran was service-connected for one disability during his lifetime, diabetes mellitus, Type II.

* November 2010 VA examiner's opinion that diabetes mellitus type II was likely a contributing factor in the Veteran's death, but not a substantial or material cause of his death.

* October 2012 letter from Dr. S. indicating that the Veteran was diagnosed with diabetes mellitus in February 2003, and with atrial fibrillation during a hospitalization in January 2004.

* February 2013 VA examiner's findings that the Veteran's atrial fibrillation was less likely than not secondary to his type II diabetes mellitus, and that the Veteran did not die from atrial fibrillation.

* February 2013 Report of General Information documenting a telephone conversation with the February 2013 VA examiner, in which the examiner reportedly stated that there is no evidence that diabetes caused or contributed in a material way to the fibrillation that caused the Veteran's death.  The examiner reportedly explained that diabetes is not known to cause electrical problems in the heart, including arrhythmias.  The examiner was reported to state that diseases of the vascular system can lead to atrial fibrillation, and this is usually the way in which a connection between atrial fibrillation and diabetes is established.

* March 2013 private medical report of Dr. S., in which Dr. S. found, "though ventricular fibrillation was the immediate cause of death for [the Veteran], his combined co-morbidities of diabetes, chronic obstructive pulmonary disease, and oral cancer were substantially contributory causes, certainly demonstrating a definite causal connection."
(B.)  The examiner must also opine on whether the evidence clearly and unmistakably establishes that a heart disorder manifested by ventricular fibrillation or the COPD listed on the Veteran's death certificate preexisted the Veteran's period of service beginning in September 1966, and if so, whether it clearly and unmistakably was not permanently aggravated beyond its normal progression by service.  

If a heart disorder manifested by ventricular fibrillation or the COPD did not clearly and unmistakably preexist the Veteran's period of active service, and for the sleep apnea and oral cancer listed on the death certificate, the examiner must provide an opinion as to whether the disorder began during active service or was related to any incident of service, including the Veteran's exposure to herbicides in Vietnam. 

In rendering these opinions, the examiner's attention is drawn to the following:

* March 1966 Report of Medical History on entry into service, on which the Veteran checked a box indicating he had, or had in the past, shortness of breath.

* March 1966 Report of Medical Examination on entry into service noting no abnormalities of the lungs, chest, or heart, and a negative chest x-ray.  The Report also noted no abnormalities of the mouth or throat, or sleep-related problems.

* February 1967 STR documenting a sore throat, productive cough, nasal congestion, and chills.  The tonsils were enlarged, the chest sounded clear, and the cough was moderately severe.

* an undated STR showing pharyngitis.

* June 1968 STR showing a normal chest x-ray.

* July 1968 Report of Medical History on separation from service, on which the Veteran checked a box within Section 20 indicating he experienced pain or pressure in the chest.  The examiner stamped the back of the form with the following statement: "Items 20 thru 30 reviewed. Positive answer found to be of no medical significance."

* July 1968 Report of Medical Examination on separation from service showing a normal chest x-ray in June 1968.  The examiner did not report any findings as to the Veteran's lungs, chest, heart, mouth, throat, or problems related to sleep.

(C)  Indicate whether the Veteran had underlying ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), and if so, whether ischemic heart disease caused or contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to produce death, or hastened his death. 
In rendering these opinions, the examiner's attention is drawn to the following:

* July 2004 finding of cardiomegaly on x-ray.

* April 2005 assessment of "questionable history of old coronary artery disease."

* May 2005 cardiac catheterization report.  Congestive heart failure was listed as the indication for the procedure.

* November 2010 VA examiner's statement, "there is no medical evidence or documentation to support that the Veteran had ischemic heart disease prior to his death."

* February 2013 VA examiner's finding that there is no indication that the Veteran had ischemic heart disease secondary to his type II diabetes mellitus.

(D)  Indicate whether the Veteran had underlying respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) or soft-tissue sarcoma (adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma ( including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas), malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, malignant ganglioneuroma), and if so, whether respiratory cancer or soft tissue sarcoma caused or contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to produce death, or hastened his death. 
In rendering these opinions, the examiner's attention is drawn to the following:

* March 2006, April 2006, & September 2007 private treatment records documenting squamous head and neck carcinoma with surgery to the right neck.

* November 2010 VA examiner's finding that the Veteran's primary cancer was oral cancer, with metastasis.

* November 2010 VA examiner's finding that there was no known soft tissue sarcoma during the Veteran's lifetime.

(E)  The examiner must also provide an opinion as to whether cardiovascular-renal disease or a malignant tumor manifested within one year of separation from service.  If so, the examiner should opine as to whether such a disease caused or contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to produce death, or hastened his death.

A complete explanation for all opinions expressed, should be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




